REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (King, PG Pub. 2003/0088301) discloses a bimetallic strip at the tip of the lead that enables curling back for anchoring (see par. 53 and Fig. 3).
The prior art of record (Gardeski et al., PG Pub. 2004/0097965) discloses conductors (30 and 32) that pass through multiple rings (74, 72, 70), but they are not bimetallic.
The prior art of record (Morgan et al., PG Pub. 2007/0239244) discloses alloy conductors (104) that pass through an upper ring (mesh 122). Fig. 17 and 18 show a more distal ring through which the wire continues, but there is not disclosure about the structure being a ring.
Finally, the prior art of record (Bush et al., US Patent 5,282,845) discloses bimetallic filars (see 18i in Fig. 13) that pass through loop 80, but there is no mention of an upper ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA PATEL/Examiner, Art Unit 3792

/Amanda K Hulbert/Primary Examiner, Art Unit 3792